Title: From Thomas Jefferson to Gouverneur Morris, 6 June 1801
From: Jefferson, Thomas
To: Morris, Gouverneur


               
                  Dear Sir
                  Washington June 6. 1801.
               
               Your favor of May 20. is just recieved and I hasten to reply to it. the view of the funds for furnishing the President’s house which I [gave] you in my last was just. they are absolutely inadequate to the acquisition of the whole service of plate which you have been so kind as to propose. the terrines and Casserolles would have been desireable in the first degree; the dishes in the second; every thing else indifferent, tho acceptable to the amount of our funds, say 4000. D. should it not be agreeable to you therefore to divide it, or to deliver the surplus here to the mint, I would rather decline it altogether, as you know the constitution does not permit any addition to the funds within the four years ensuing.
               We learn by report only that the British frigate Boston is at anchor at the entrance of the Chesapeake, waiting to attack the Semillante which has been some time ready for sea; tho’ expressly notified that if within our jurisdiction when the Semillante should sail, the Boston should not depart under 24. hours. tho’ we recieve this information from Truxton at Norfolk, I am in hopes it is not true.—our Squadron sailed on the 1st. instant for the Mediterranean, within 3. days after the Philadelphia could be got to the rendezvous. tho’ we find three years annuity in arrears with Algiers, & that power in a threatening state in consequence of it, yet from the tenor of the letters thence we have no reason to fear a rupture before the arrival of our squadron, which would probably respite us further till the arrival of a ship load of stores preparing to sail in addition to a considerable sum of money sent them by the squadron. Tripoli had demanded a large gratuity without the least foundation, but had declared there should be no rupture till an answer was recieved from us. that answer was of a nature to be sent only by the squadron. but I am afraid they have not waited.  accept assurances of my consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            